Fill in this information to identify your case:

Debtor 1

Debtor 2
(Spouse, if filing)

James Richard Andrews
First Name Middle Name Last Name

Tamera Jean Andrews
First Name Middle Name Last Name

United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA [_] Check if this is an amended plan, and

Case number:

(If known)

 

list below the sections of the plan that
have been changed.

 

 

 

Official Form

113

Chapter 13 Plan 12/17

Lan Notices

To Debtor(s):

To Creditors:

This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not be confirmable.

In the following notice to creditors, you must check each box that applies

Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
an attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
will be ineffective if set out later in the plan.

 

 

 

 

 

 

1.1 A limit on the amount of a secured claim, set out in Section 3.2, which may result in |[_] Included [¥) Not Included
a partial payment or no payment at all to the secured creditor

1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, |[_] Included [¥] Not Included
set out in Section 3.4.

1.3 Nonstandard provisions, set out in Part 8. [¥] Included [] Not Included

 

 

 

Part 2: [en Payments and Length of Plan

2.1 Debtor(s) will make regular payments to the trustee as follows:

$4,321.00 per Month for 60 months

 

Insert additional lines if needed.

If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

2.2 Regular payments to the trustee will be made from future income in the following manner.

Check all that apply:

C]
|

Debtor(s) will make payments pursuant to a payroll deduction order.
Debtor(s) will make payments directly to the trustee.

Other (specify method of payment):

TFS

2.3 Income tax refunds,

Check one.
CJ

APPENDIX D

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Debtor(s) will retain any income tax refunds received during the plan term.

Chapter 13 Plan Page |

Best Case Bankruptcy

 
Debtor James Richard Andrews Case number
Tamera Jean Andrews

 

I Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
return and will turn over to the trustee all income tax refunds received during the plan term.

id Debtor(s) will treat income refunds as follows:
Debtors will supply the trustee with a copy of each income tax return filed during the plan term within 14
days of filing the return. To the extent that debtors’ plan payments are delinquent or their plan is

underfunded, debtors shall turn over to the trustee all tax refunds necessary to cure any delinquency or
underfunding. _

2.4 Additional payments.
Check one.

al None. /f “None” is checked, the rest of § 2.4 need not be completed or reproduced.
2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $259,240.80.

ieeMem Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.

Check one.

None. [f “None” is checked, the rest of $ 3.1 need not be completed or reproduced.

lv) The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than

 

 

 

 

by the debtor(s).
Name of Creditor Collateral Current installment Amount of Interest rate Monthly payment Estimated
Pea payment arrearage (ifany) onarrearage on arrearage total
(including escrow) (if applicable) payments by
es trustee
304 W. Liberty
Street North
Liberty, IN 46554
St Joseph Prepetition: Per Trustee's
Citibank, N.A County $780.51 $20,477.33 0.00% Discretion $67,307.93
Disbursed by:
[¥] Trustee
[_] Debtor(s)
304 W. Liberty
. Street North
Policeman's Liberty, IN 46554
Federal Credit St Joseph Prepetition: Per Trustee's
Union County $454.32 $0.00 0.00% Discretion $27,259.20
Disbursed by:
[¥] Trustee

Ol Debtor(s)

Insert additional claims as needed.

32 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
lv) None. /f “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C. § 506.

Official Form 113 Chapter 13 Plan Page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy

 
Debtor James Richard Andrews Case number
Tamera Jean Andrews

 

Check one.
CO None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
lv] The claims listed below were either:

(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
acquired for the personal use of the debtor(s), or

(2) incurred within | year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
payments disbursed by the trustee rather than by the debtor(s).

 

 

 

 

 

 

Name of Creditor Collateral Amount of claim Interest rate Monthly plan Estimated total
: payment payments by trustee
2010 BMW 328i Per Trustee's

Bridgecrest 75,000 miles $13,805.19 5.00% Discretion $15,631.20
Disbursed by:
[V7] Trustee
[} Debtor(s)

2013

Policeman's Harley-Davidson

Federal Credit Ultra Classic Limited Per Trustee's

Union CVO 46,000 miles $19,541.24 5.00% Discretion $22,125.99
Disbursed by:
[¥) Trustee
_] Debtor(s)

Policeman's

Federal Credit 2011 Ford F150 Per Trustee's

Union 145,000 miles $14,399.42 5.00% Discretion $16,303.80
Disbursed by:
[¥] Trustee
L) Debtor(s)

Policeman's 1969 AMC AMX

Federal Credit Currently in pieces in Per Trustee's

Union garage $12,041.94 5.00% Discretion $13,634.73
Disbursed by:
[¥] Trustee

[J Debtor(s)

Insert additional claims as needed.

3.4 Lien avoidance.
Check one.

lv) None. /f “None” is checked, the rest of § 3.4 need not be completed or reproduced.
35 Surrender of collateral.

Check one.

Vv] None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

Treatment of Fees and Priority Claims

4.1 General

Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2 Trustee’s fees

Official Form 113 Chapter 13 Plan Page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Debtor James Richard Andrews

Case number
Tamera Jean Andrews

 

Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 8.00% of plan payments; and
during the plan term, they are estimated to total $20,739.00.

43 Attorney's fees.

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,000.00.

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
Check one.
eI None. /f “None” is checked, the rest of § 4.4 need not be completed or reproduced.
lv] The debtor(s) estimate the total amount of other priority claims to be $45,598.41
4.5

Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Check one.
lv] None. /f “None” is checked, the rest of § 4.5 need not be completed or reproduced.

Treatment of Nonpriority Unsecured Claims
SA Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check all that apply.
The sum of §

100.00 _% of the total amount of these claims, an estimated payment of $__27,639.54
The funds remaining after disbursements have been made to all other creditors provided for in this plan.

 

OO

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $_ 0.00.
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

§2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

Iv] None. /f “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.

al None. [f “None” is checked, the rest of § 5.3 need not be completed or reproduced.
EERRaa Executory Contracts and Unexpired Leases

 

 

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
contracts and unexpired leases are rejected. Check one.
CI None. /f “None” is checked, the rest of § 6.1 need not be completed or reproduced.
Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
includes only payments disbursed by the trustee rather than by the debtor(s).
Name of Creditor Description of leased _ Current installment Amount ofarrearagetobe Treatment Estimated
property or executory payment paid : _ of arrearage total
contract (Refer to payments to
z ee other plan trustee
section if
ee oe applicable)
Progressive
Leasing | $82.96 $0.00 $0.00
Official Form 113 Chapter 13 Plan Page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 
Debtor James Richard Andrews Case number
Tamera Jean Andrews

 

Name ofCreditor Description of leased Current installment Amount of arrearage tobe Treatment Estimated
property or executory payment paid of arrearage total
contract (Refer to payments to

other plan trustee
section if
applicable)

Disbursed by:
L_] Trustee
[¥] Debtor(s)
Progressive
Leasing Mattress lease $0.00 $0.00 $0.00
Disbursed by:
_] Trustee
[¥] Debtor(s)

Insert additional contracts or leases as needed.

Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon
Check the appliable box:
[_] _ plan confirmation.
[\¥] entry of discharge.
[] other:

Nonstandard Plan Provisions

 

8.1 Check "None" or List Nonstandard Plan Provisions
O None, /f “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptey Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
1. Debtor 2's ongoing student loan payments shall be paid through the plan. The amounts of the ongoing monthly
payments are still being determined and will be address when this plan is confirmed.

2. Debtors' first mortgage through Citibank, N.A., serviced by Fay Servicing, LLC, has a variable interest rate.
Consequently, debtors' Plan payment will need to increase to adequately fund their mortgage payment if the interest rate
increases during the term of the Plan.

3. The debt owed to the Internal Revenue Service shall be paid as filed and allowed. The secured portion shall be paid at
the appropriate interest rate.

4. Debtors shall pay 100% to their general unsecured creditors who filed timely and allowed claims.

5. Debtors' second mortgage with Policemen's Federal Credit Union (listed in Section 3.2 of this plan) matures within the
plan term.

 

 

Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, othe

ise the Debtor(s) signatures are optional. The attorney for Debtor(s),
ifanyy must sign by

  
 
   

 
 
 

amera Jean Andrews

Signature of Debtor 1 weet Signature of Debtor 2

Executedon November 19, 2020 Executed on

  

November 19, 2020

Official Form 113 Chapter 13 Plan Page 5

Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 
Debtor James Richard Andrews Case number
Tamera Jean Andrews

 

x ar WM Ht Date November 19, 2020

Pattick M. Seese 23372-71
Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.

Official Form 113 Chapter 13 Plan Page 6

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor James Richard Andrews Case number
Tamera Jean Andrews

 

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. Maintenance and cure payments on secured claims (Part 3, Section 3. total) $94,567.13
b. Modified secured claims (Part 3, Section 3.2 total) $0.00
c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total) $67,695.72
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total) $0.00
e. Fees and priority claims (Part 4 total) $69,337.41
f Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $27,639.54
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $0.00
h. Separately classified unsecured claims (Part 5, Section 5.3 total) $0.00
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.] total) $0.00
j. Nonstandard payments (Part 8, total) + $0.00
Total of lines a through j $259,239.80
Official Form 113 Chapter 13 Plan Page 7

Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 
